DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a blood filtration stage comprising a blood filtration membrane configured to provide a filtered fluid by renal filtration of blood passing through the blood filtration stage at arterial pressure.” The term “renal filtration of blood” is not clearly defined in the disclosure. Therefore, the commonly understood meaning of the term is used to interpret the claims. The word “renal” is relating to kidneys. Therefore, renal filtration of blood means the filter should effectively do the job of the kidneys, which clearly doesn’t.
Further, claim 12 recites “without extracorporeal circuit,” (extracorporeal circuit means blood removed from the body to an external circuit and returned to the body) which means the entire apparatus if unconnected to the patient, or installed within the patient, both of which appears to be not true from the disclosure, and the claim recites “coupled to a blood access port”.
recover ion through separation from the blood filtration stage.” 	A suggested correction: a salt recovery stage configured to recover ions through separation from the filtered fluid of the  blood filtration stage 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites “a blood filtration stage comprising a blood filtration membrane configured to provide a filtered fluid by renal filtration of blood passing through the blood filtration stage at arterial pressure.” This judicial exception is not integrated into a practical application because “dialysate-free continuous renal replacement system … configured to … renal filtration of blood” is only an abstract idea without more patentably significant (“significantly more”) details.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because blood filtration membranes recited in these claims are well known, and not patentable by themselves, as seen in the art rejection below.
Blood filtration membranes recited in these claims are well known, and not patentable by themselves, as seen in the art rejection below. Coupling to a blood 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claim 16 is objected to because of the following informalities. 
	Typo: “thewater” – needs correction.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a salt recovery stage configured to recover ions through separation from the
blood filtration stage and
a water recovery stage configured to separate water from the desalted fluid
from the salt recovery stage
in claim 13. The corresponding disclosure is considered as that of fig. 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Stetson et al (US 2016/0058932).
	Claims are directed to a blood filter, in which the term blood only reflects an intended use. Stetson teaches among others, a blood filter comprised of graphene oxide on PMMA substrate – see abstract, [0017], [0023], [0053], [0058], and [0064]. Particularly, Stetson teaches the filter as useful in hemofiltration (claims) and artificial kidneys ([0064]). Number of graphene layers – 2-10 [0025]. Thus the claims are anticipated. Flow rates in claims 2, 3 and 19 are simply process parameters. Claims are for a device. Size of graphene crystals –[0031]. Graphene pore sizes are described in [0015-0017]. 

	It would be coupled to a blood access port when used as artificial kidney – implicit.

Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (US 3,579,441) or, alternately, under 35 USC 103 as being unpatentable over Brown in view of Stetson et al (US 2016/0058932). 


    PNG
    media_image1.png
    427
    1005
    media_image1.png
    Greyscale
 	

Details of the RO membrane as in claims 16-18 are not patentable because applicant uses a commercial membrane by GE, which would have been obvious to one of ordinary skill. Since the details of the hyperfiltration membrane (same as RO membrane) is insufficient in Brown, and also due to the age of the reference, it would have been obvious to one of ordinary skill to look up and find more advanced and commercially available  membranes for this purpose.
Discharging urine into a bag is not patentable, but commonly practiced for proper disposal.
Regarding claims 4-11, Brown does not recite a graphene membrane for the blood filter, but having such a membrane would have been obvious as taught by Stetson ( details in rejection 1). Stetson teaches that graphene membrane is superior 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777